ZEHMER, Judge.
Mary Williams has appealed a final order of the Department of Health and Rehabilitative Services ordering the termination of a portion of her Aid to Families with Dependent Children benefits. The order finds that she has failed to cooperate with the Department in attempting to establish paternity with regard to one of her dependent children. An HLA blood test excluded the possibility of the person named by appellant being the father of the child.
We find the facts and arguments presented in this case are not materially different from those presented in Amos v. Dept. of Health & Rehabilitative Services, 444 So.2d 43 (Fla. 1st DCA 1984), and that our decision in that case is controlling here. Accordingly, the order terminating such benefits is reversed and the case is remanded with directions to reinstate appellant’s benefits retroactively.
REVERSED and REMANDED.
SMITH and BARFIELD, JJ., concur.